KRUEGER, Judge.
The appellant was tried and convicted of the offense of transporting intoxicating liquor, and his punishment assessed at confinement in the state penitentiary for a term of one year and one day.
*515An inspection of the indictment discloses «hat the same is defective in that it merely charges the appellant with the “unlawful transportation of liquor capable of producing intoxication.” In the case of Bob Offield v. State, 75 S.W.(2d) 882, delivered October 81, 1934, not yet reported [in State Reports], this court, in passing upon a similar indictment, held the same insufficient. We do not deem it necessary to again discuss the error therein pointed out but refer to the same for a full discussion thereof.
It is therefore ordered that the judgment of the trial court be and the same is hereby reversed, ahd the prosecution is ordered dismissed and the appellant discharged.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.